DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 in lines 9-10 and 12-13 recite the limitations “each of the structures is arranged in a same stacking direction of structures” this is indefinite in that it is unclear if  “of structures” is referring to the structures recited earlier in the claim or are additional structures. For the purpose of examination, the limitation has been interpreted as “each of the structures is arranged in a same stacking direction as the rest of the plurality structures”. 
Claims 2-10 are rejected due to their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US Pub. 20100157235 and hereafter Shim).
As per claim 1, Shim teaches (in figures 1-3) a color filter comprising: a substrate (100); a bank (360) formed on the substrate to partition a plurality of pixel units into each other (paragraph 38); a plurality of structures (370) formed on a pixel unit of the plurality of pixel units, and having a width (W2) narrower than a width of the pixel unit, and a height (h2) lower than a height (h1) of the bank; and an ink film (230/231 paragraph 46) filled in the pixel unit and having a height higher than the height of the structures (see figure 2 and paragraph 43) wherein, between opposing walls of the bank, each of the structures is arranged in a same stacking direction as the rest of the plurality structures (direction of h1 and h2).
As per claim 2, Shim teaches (in figures 1-3) that the plurality of structures (370) protrudes upward from a surface (surface of 100), which constitutes the pixel unit, of the substrate (100).
As per claim 4, Shim teaches (in figures 1-3) that the plurality of structures (370) includes a transparent material (paragraph 39).
As per claim 6, Shim teaches (in figures 1-3) that the plurality of structures (370) includes an insulating material (paragraph 39).
As per claim 10, Shim teaches (in figures 1-3) that the structure (370) has a wall structure or a pillar structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. 20100157235 and hereafter Shim) as applied to claim 1 above and in further view of Kim et al. (US Pub. 20070184363 and hereafter Kim).
As per claim 3, Shim teaches forming the plurality of structures out of organic material (paragraph 39). 
Shim does not teach that a surface of the plurality of structures has an ink-philic property.
However, Kim teaches (in figures 5A-5D) forming color filter dividers (111) out of a hydrophobic/ink-phobic organic material (paragraph 38), covering the upper surface of the color filter dividers with blocking layer (120) and then exposing the color filter dividers to UV light (paragraph 41) such that the side walls (140) of the color filter dividers absorb moisture from the air to develop a hydrophilic/ink-philic property while the top surface maintains an original hydrophobic/ink-phobic property (paragraph 42) so that color ink filling a color filter space (150) is prevented from mixing with another color ink filled in an adjacent color filter space (160) and so the color ink fills the color filter space with a uniform thickness so that light is prevented from leaking from the color filter space (paragraph 46). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the bank and structures in Shim out of hydrophobic organic material and pattern and treat the bank and structures in the manner suggested by Kim. 
The motivation would have been to preventing mixing of ink in the color filters while providing the color filters with uniform thickness. 
As per claim 5, Shim teaches forming the plurality of structures out of organic material (paragraph 39). 
Shim does not teach that the plurality of structures includes a material that is etchable.
However, Kim teaches (in figures 5A-5D) forming color filter dividers (111) out of a hydrophobic/ink-phobic organic material (paragraph 38) which is etchable (paragraph 39). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the bank and structures of hydrophobic/ink-phobic organic material (paragraph 38) which is etchable as suggested by Shim in order to prevent mixing of ink in the color filters while providing the color filters with uniform thickness. 
Additionally, it is noted that a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
As per claim 9, Shim teaches forming the plurality of structures out of organic material (paragraph 39). 
Shim does not teach that a top surface of the bank includes an ink-repellent property.
However, Kim teaches (in figures 5A-5D) forming color filter dividers (111) out of a hydrophobic/ink-phobic organic material (paragraph 38), covering the upper surface of the color filter dividers with blocking layer (120) and then exposing the color filter dividers to UV light (paragraph 41) such that the side walls (140) of the color filter dividers absorb moisture from the air to develop a hydrophilic/ink-philic property while the top surface maintains an original hydrophobic/ink-phobic property (paragraph 42) so that color ink filling a color filter space (150) is prevented from mixing with another color ink filled in an adjacent color filter space (160) and so the color ink fills the color filter space with a uniform thickness so that light is prevented from leaking from the color filter space (paragraph 46). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the bank and structures in Shim out of hydrophobic organic material and pattern and treat the bank and structures in the manner suggested by Kim. 
The motivation would have been to preventing mixing of ink in the color filters while providing the color filters with uniform thickness. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. 20100157235 and hereafter Shim) as applied to claim 1 above and in further view of Wu et al. (US Pub. 20200151416 and hereafter Wu). 
As per claim 7, Shim teaches that the structures have a width of 5 µm (paragraph 43). 
Shim does not specifically teach that the plurality of structures are arranged at distances ranging from a order of tens of nm to an order of tens of µm. 
However, the distances between the structures is a result effective variable in that they are directly dependent on the distance between the banks which is also a result effective variable in that if the distance is too small manufacturing will become difficult and aperture ratio will decrease and if the distance is too large resolution will be reduced and the picture quality will be reduced. 
Additionally, Wu teaches (in figure 3) it is known to form pixels such that the distance between banks (lines of black matrix 202) is around 50 µm (paragraph 39). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the structures at distances ranging from a order of tens of nm to an order of tens of µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. 20100157235 and hereafter Shim) as applied to claim 1 above and in further view of Tsao et al. (US Pub. 20080231778 and hereafter Tsao).
As per claim 8, Shim teaches a surface (upper surface of 100), which makes contact with the ink film (230/231) of the pixel unit. 
Shim does not specifically teach that the surface includes an ink-philic property.
However, Tsao teaches (in figure 4) performing a plasma hydrophilic treatment on the substrate (31) of a color filter substrate in order to facilitate filling of color ink (41) (paragraph 30). 
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the plasma hydrophilic treatment on the substrate of Shim. 
The motivation would have been to facilitate filling of color ink. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. 20100157235 and hereafter Shim) in view of Tsao et al. (US Pub. 20080231778 and hereafter Tsao) and Kim et al. (US Pub. 20070184363 and hereafter Kim).
As per claim 11, Shim teaches (in figures 1-3) a color filter comprising: a substrate (100) including a top surface (upper surface of 100); a bank (360) formed on the substrate to partition a plurality of pixel units into each other (paragraph 38), and including a side surface and a top surface; a plurality of structures (370) formed in the pixel unit, having a width (W2) narrower than a width of a pixel unit of the plurality of pixel units and a height (h2) lower than a height (h1) of the bank, including an insulating material that is transparent (paragraph 39), and including a surface (surface in contact with 230/231); and an ink film (230/231 paragraph 46) having a height higher than a height of a structure of the structures and filled in the pixel unit (see figure 2 and paragraph 43) wherein, between opposing walls of the bank, each of the structures is arranged in a same stacking direction as the rest of the plurality structures (direction of h1 and h2).
Shim does not teach that the top surface of the substrate has an ink-philic property, the side surface of the bank has an ink-philic property and a top surface of the bank has an ink-repellent property, that the insulating material is etchable, that the surface of structures has the ink-philic property 
However, Tsao teaches (in figure 4) performing a plasma hydrophilic treatment on the substrate (31) of a color filter substrate in order to facilitate filling of color ink (41) (paragraph 30). 
 Kim teaches (in figures 5A-5D) forming color filter dividers (111) out of a hydrophobic/ink-phobic organic material (paragraph 38) which is etchable (paragraph 39), covering the upper surface of the color filter dividers with blocking layer (120) and then exposing the color filter dividers to UV light (paragraph 41) such that the side walls (140) of the color filter dividers absorb moisture from the air to develop a hydrophilic/ink-philic property while the top surface maintains an original hydrophobic/ink-phobic property (paragraph 42) so that color ink filling a color filter space (150) is prevented from mixing with another color ink filled in an adjacent color filter space (160) and so the color ink fills the color filter space with a uniform thickness so that light is prevented from leaking from the color filter space (paragraph 46). 
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the plasma hydrophilic treatment on the substrate of Shim in order to facilitate filling of color ink and to form the bank and structures in Shim out of etchable hydrophobic organic material and pattern and treat the bank and structures in the manner suggested by Kim in order to prevent mixing of ink in the color filters while providing the color filters with uniform thickness. 
Response to Arguments
Applicant’s arguments, see page 4 of applicant’s response, filed 09/27/2022, with respect to the rejection of claims 1-11 under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly added claim language in claims 1 and 11 as shown in the rejection under 35 U.S.C. 112 above.
Applicant’s arguments, see page 4-6 of applicant’s response, filed 09/27/2022, with respect to the rejection of claims 1-11 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the structures extend in a single direction along a surface of the substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, as shown in the rejection above, Shim teaches that each of the structures protrude in the same direction and therefore meet the limitation of being arranged in a same stacking direction. Applicants argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871